Citation Nr: 0808928	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  03-28 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected neuralgia of the long thoracic nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.

The Board remanded this appeal back to the RO in March 2006 
for further development of the record.


FINDING OF FACT

The service-connected neuralgia of the long thoracic nerve is 
shown to be productive of a disability picture more nearly 
approximated by severe incomplete paralysis of the long 
thoracic nerve.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent evaluation 
for the service-connected neuralgia of the long thoracic 
nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a including Diagnostic Codes 8519-8719 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in April 2002 and March 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed June 2002 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Moreover, the RO readjudicated the appeal in an 
August 2007 Supplemental Statement of the Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the March 2006 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Further, the veteran was 
fully notified that he was awarded a disability evaluation 
and an effective date for that evaluation in the appealed 
June 2002 rating decision.  Id.

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the April 2002 and 
March 2006 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's various 
lay statements in which the veteran described the effect of 
the service-connected disability on his employability and 
daily life.  These statements indicate awareness on the part 
of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
his employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the June 2002 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the August 2003 
Statement of the Case (SOC), August 2003 SSOC and August 2007 
SSOC.  The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In the present case, the RO initially granted service 
connection for neuralgia of the long thoracic nerve in an 
August 1972 rating decision.  A non-compensable evaluation 
was assigned, effective in April 1972.  In the June 2002 
rating decision, the RO assigned an increased 10 percent 
evaluation, effective March 2002, for the neuralgia.  The 10 
percent evaluation has remained in effect since that time.

In a November 2001 private treatment record, the veteran was 
treated for a six year history of neck pain.  He reported a 
recent development of right arm discomfort following an 
injection in his neck.  The examiner observed that 
neurological examination showed generalized decreased 
reflexes in the veteran's right upper extremity.  However, 
there was no nerve root compromise.

During the May 2002 VA neurological disorders examination, 
the veteran complained of three types of pain in the right 
upper extremity.  He reported a stabbing, sharp pain in the 
right trapezius, radiating to the pectoral muscle and right 
acromion process; a toothache-like throbbing pain at the 
distal medial right scapula; and a burning axillary pain.  
These pains, present simultaneously and constantly for the 
past 18 months, prevented and interrupted his sleep.  The 
veteran reported right upper extremity paresthesias occurred 
within one minute after elevating the extremity to 90 
degrees.  He had no flare-ups or precipitating factors.  A 
Lidoderm patch decreased the pain by 50 percent.  The 
examiner recorded the remaining history of treatment for the 
veteran's disorders.

On examination, he had mild tenderness to palpation on the 
right long head biceps and subacromial bursa.  There was no 
muscle wasting.  Strength and deep tendon reflexes were 
normal in the upper extremities bilaterally.  There was no 
scapular winging.  There was no muscle atrophy scapulae.  
There was no axillary mass; but, minimal tenderness to 
palpation was noted in the right axilla.  Pulses were normal 
in the upper extremities bilaterally.  The examiner noted 
there was no evidence of significant nerve root involvement 
to correspond with right arm pain.

During an October 2002 private neurological consultation, the 
veteran reported the history of his service-connected 
disability.  He reported the pain worsened about seven years 
ago and he began to experience pain under the axilla.  He 
developed stiffness and pain down the arm and pain radiating 
into his pectoral region and behind his shoulder blade.  He 
described his neck pain as a sharp pain; but the pain 
radiating down the arm was described as a burning pain.  The 
shoulder pain was described as rather dull.  Physical 
therapy, medication, muscle relaxants, and injections offered 
some temporary relief; but, only for a short period of time.  
The injections worsened the tingling in his arms and led to 
his arms falling asleep.

He reported weakness down the right arm but no numbness.  He 
got tingling at times which involved the entire hand.  He 
reported that he was seen at the VA for these symptoms and 
prescribed medication that offered no benefits.

On examination he had normal bulk and tone.  Strength was 
full (5/5) in all muscle groups tested except for the right 
biceps, brachioradialis, and wrist extensor which were all 
diminished (5-/5).  Deltoid, triceps, wrist pronator, finger 
abductors grip, and infraspinatus were all normal (5/5).  
There was no evidence of pronator drift.  There was 
diminished sensation to sharp object in the right index 
finger relative to the pinky.  Double simultaneous 
stimulation was intact.  Deep tendon reflexes were 2+ 
throughout except for the right biceps and brachioradialis 
which were 1+.  Plantar responses are flexor.  EMG of the 
right upper extremity muscles showed normal insertional 
potentials.

The examiner indicated the neurological examination showed 
some very mild weakness involving primarily C6 innervated 
muscles.  There were also some diminished reflexes that 
corresponded to the same level.  EMG was unremarkable.  The 
examiner noted that medication provided little to no 
efficacy.

In a June 2006 VA neurosurgery consult, the veteran reported 
his history of long thoracic neuralgia.  He complained of 
neck pain, primarily on the right, that radiates into the 
right shoulder.  He reported that it had increased in 
severity over the past ten years and was associated with 
severe right-sided neck pain, shoulder pain, and headaches.  
Epidural steroid injections offered minor, short-term 
improvement.  He also described the recent onset of bilateral 
tingling of his hands, greater in the right hand.  He 
reported difficulty with dropping things, although he still 
had fairly decent fine motor dexterity.

On examination the examiner noted frequent twitching of his 
right head, neck, and shoulders that seemed to be pain 
related.  He had full strength in his bilateral upper and 
lower extremities in all muscle groups tested.  He had 
decreased sensation in his hands in no specific radicular 
distribution; otherwise, sensory examination was intact.  He 
had 1 to 2+ deep tendon reflexes in his bilateral biceps, 
brachioradialis, and triceps reflexes.  He had fairly 
maintained fine motor dexterity in his bilateral hands.

MRI showed degenerative disc disease at multiple levels of 
the cervical spine; however, there were no abnormal spinal 
cord signal and no clinical findings of cervical myelopathy.  
The examiner concluded that given the veteran's history and 
medical presentation, he was not a candidate for surgery; 
however, he noted the bilateral numbness and tingling in the 
hands may be an early sign of early cervical myelopathy 
despite the lack of other clinical signs.

During a December 2006 VA examination, the examiner recorded 
the history of the veteran's disability.  He rated his neck 
pain as 4-5 out of 10 in severity at rest.  With movement the 
pain was rated 10 out of 10.  He got neck or shoulder pain if 
he elevated his shoulders which would lead to numbness in his 
hands.  The index fingers of both hands had been numb for 
eight months, right greater than left.  If he got neck pain 
his hands would fall asleep.  He has used medication, 
therapy, injections and a lidocaine patch for pain 
management.  He could only write for ten minutes before pain 
was aggravated.  He could only use a computer for twenty 
minutes, but he had to place the keyboard in a low position 
to prevent aggravation of shoulder and right arm pain.  He 
frequently dropped things because of los of feeling in the 
index fingers of both hands.

On examination, he had loss of range of motion in the right 
shoulder due to pain.  Tendon reflexes in the arms were 2/4 
at the elbow and absent at the wrist.  Grip of the right hand 
was reduced by 20 percent.  There was marked increase in 
muscle tone of the right trapezius and the right 
supraspinatus muscle.  There was diminished sensation to 
pinprick of the right superior posterior chest wall, right 
upper anterior chest wall and the entirety of the right arm.  
There was diminished vibratory stimulation of the right 
first, second, third, and fourth fingers.  There is almost 
complete loss of vibratory function of the index fingers of 
both hands.

He had loss of range of motion in the neck due to pain.  
There was almost complete loss of the cervical curve and 
increase in cervical muscle tone on the left.  There was 
increase in right trapezius and supraspinatus muscle tone, 
which was severe.  There was no winging of the scapula.  The 
weakness of the left hand was estimated at 10 percent.  The 
weakness of the right hand was estimated at 30-40 percent.  
The grip of the right hand was reduced by 20 percent.  He had 
slight fatigue in both hands, right more than left.  
Incoordination was moderate to severe.

The examiner concluded that the paralysis of the right long 
thoracic nerve was incomplete.  Motor function included 
diminished grip of the right hand and moderate weakness of 
the right biceps and triceps.  Sensory findings included 
numbness of both index fingers and diminished sensation to 
pinprick of the right arm.  The examiner opined that the long 
thoracic neuralgia incurred in service was less likely due to 
the degenerative disc disease of the cervical spine.  The 
veteran did not describe any flare-ups.  The examiner 
described these symptoms as "severe all of the time."

Given the most recent examination findings, including the 
examiner's description of the symptoms as "severe all of the 
time," the Board finds the service-connected neuralgia of 
the long thoracic nerve is shown to be productive of a 
disability more nearly approximated by severe incomplete 
paralysis of the long thoracic nerve as is contemplated by a 
20 percent evaluation.  In this regard, the Board notes that 
weakness of the right hand was estimated at 30-40 percent, 
grip of the right hand was reduced by 20 percent, he had 
slight fatigue in both hands, right more than left, and 
incoordination was moderate to severe.  Thus, the Board 
concludes that an increased rating is warranted under the 
circumstances of this case. 

As the veteran is not shown to have complete paralysis of the 
long thoracic nerve, an evaluation in excess of 20 percent is 
not warranted.  In this regard, the Board notes that in the 
December 2006 examination, the examiner stated the paralysis 
of the right long thoracic nerve was not complete.

Overall, as the evidence supports the assignment of an 
evaluation of 20 percent for the service-connected neuralgia 
of the long thoracic nerve, the appeal to this extent is 
allowed.  See 38 C.F.R. § 4.7.  


ORDER

An increased rating of 20 percent for the service-connected 
neuralgia of the long thoracic nerve is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


